Case 2:14-cv-02234-MCE-DMC Document 260-1 Filed 08/07/19 Page 1 of 12




               EXHIBIT A
     Case
      Case2:14-cv-02234-MCE-DMC
            2:14-cv-02234-MCE-DMC Document
                                   Document260-1
                                            236 Filed
                                                 Filed 07/01/19
                                                       08/07/19 Page
                                                                Page 12 of
                                                                        of 412

 1     BRYAN A. MERRYMAN (SBN 134357)
       bmerryman@whitecase.com
 2     CATHERINE S. SIMONSEN (SBN 307325)
       catherine.simonsen@whitecase.com
 3     WHITE & CASE LLP
       555 S. Flower Street, Suite 2700
 4     Los Angeles, CA 90071-2433
       Telephone: (213) 620-7700
 5     Facsimile: (213) 452-2329
 6     BIJAL V. VAKIL (SBN 192878)
       bvakil@whitecase.com
 7     JEREMY OSTRANDER (SBN 233489)
       jostrander@whitecase.com
 8     HALLIE KIERNAN (SBN 313541)
       hallie.kiernan@whitecase.com
 9     WHITE & CASE LLP
       3000 El Camino Real
10     Two Palo Alto Square, Suite 900
       Palo Alto, CA 94306
11     Telephone: (650) 213-0300
       Facsimile: (650) 213-8158
12
       STEFAN M. MENTZER (admitted pro hac vice)
13     smentzer@whitecase.com
       WHITE & CASE LLP
14     1221 Avenue of the Americas, Floor 49
       New York, NY 10020
15     Telephone: (212) 819-8200
       Facsimile: (212) 354-8113
16
       Attorneys for Defendant
17     WALMART INC.
18

19                                    UNITED STATES DISTRICT COURT
20                                EASTERN DISTRICT OF CALIFORNIA
21     SHARIDAN STILES, an individual, STILES            Case No. 2:14-cv-02234-MCE-DMC
       4 U, INC., a California corporation,
22                                                       WALMART INC.’S RESPONSE TO
                        Plaintiffs,                      PLAINTIFFS SHARIDAN STILES
23                                                       AND STILES 4 U, INC.’S NOTICE OF
              v.                                         REQUEST TO SEAL DOCUMENTS
24                                                       AND REDACT MOTION
       WALMART INC.; AMERICAN
25     INTERNATIONAL INDUSTRIES,                         Hon. Morrison C. England, Jr.
                                                         Hearing date: August 8, 2019
26                      Defendants.                      Courtroom: 7
                                                         Time: 2:00 P.M.
27

28
                   WALMART’S RESPONSE TO PLAINTIFF’S NOTICE OF REQUEST TO SEAL DOCUMENTS AND REDACT MOTION
                                                                                Case No. 2:14-cv-02234-MCE-DMC
     Case
      Case2:14-cv-02234-MCE-DMC
            2:14-cv-02234-MCE-DMC Document
                                   Document260-1
                                            236 Filed
                                                 Filed 07/01/19
                                                       08/07/19 Page
                                                                Page 23 of
                                                                        of 412

 1            Pursuant to the Court’s Stipulated Protective Order (ECF No. 178) and Local Rule 141,

 2     Walmart Inc., by and through their undersigned counsel, hereby file their Response to Plaintiffs

 3     Sharidan Stiles and Stiles 4 U, Inc.’s Notice of Request to Seal Documents and Redact Motion,

 4     ECF No. 234.

 5            Under the Protective Order, the party designating a document as CONFIDENTIAL –

 6     SUBJECT TO PROTECTIVE ORDER bears the burden of demonstrating the basis for sealing

 7     the document, the statutory or other authority for sealing, the requested duration, and the identity

 8     of persons to be permitted access to the documents. (ECF No. 178 ¶ 14; L.R. 141.) The

 9     documents attached to Plaintiffs’ Motion produced by Walmart are all designated confidential

10     under the Protective Order as containing “privileged, confidential, or nonpublic information,

11     including, but not limited to, trade secrets, research, design, development, financial, technical,

12     marketing, planning, personal, or commercial information, as such terms are used in the Federal

13     Rules of Civil Procedure and any applicable case law interpreting Rule 26(c)(1)(G) or the former

14     Rule 26(c)(7), contracts; proprietary information; vendor agreements; personnel files;

15     claim/litigation information; or certain policies and procedures.” (ECF No. 178 at 2–3.)

16            The party seeking to seal documents bears the burden of showing there is a “compelling

17     reason” for sealing the requested documents. Kamakana v. City & Cnty. Of Honolulu, 447 F.3d

18     1172, 1178 (9th Cir. 2006). However, “[t]he public policies that support the right to access of

19     dispositive motions, and related materials, do not apply with equal force to non-dispositive

20     materials.” Id. at 1179. “[T]he usual presumption of the public’s right to access is rebutted,”

21     where, as here, the documents are attached to a non-dispositive motion. Id. at 1180. A

22     description of each requested document is provided in the Declaration of Jeremy Ostrander filed

23     herewith. Each document falls within one of three categories that justifies maintaining their

24     sealing: (1) financial and proprietary information; (2) information pertaining to confidential

25     business relationships between Walmart and suppliers; and (3) internal strategic business

26     decisions. Walmart also requests that the Court maintain the sealing of any quotations or

27     descriptions of the Exhibits in Plaintiffs’ motion itself (ECF No. 232) that are Walmart’s

28     confidential information for the same reasons described below.
                    WALMART’S RESPONSE TO PLAINTIFF’S NOTICE OF REQUEST TO SEAL DOCUMENTS AND REDACT MOTION
                                                                                   Case No. 2:14-cv-02234-MCE-DMC
     Case
      Case2:14-cv-02234-MCE-DMC
            2:14-cv-02234-MCE-DMC Document
                                   Document260-1
                                            236 Filed
                                                 Filed 07/01/19
                                                       08/07/19 Page
                                                                Page 34 of
                                                                        of 412

 1            Financial and Proprietary Information (Exhibits 7, 8, 9, 10, 11, 16-17, 32-34). The

 2     exhibits in this category consist of emails and spreadsheets containing financial information of

 3     Walmart and third parties as well as proprietary information of Walmart’s sales of third parties’

 4     products. Courts in the Eastern District of California allow redaction of “detailed historical

 5     revenue, sales, profits, losses, costs, margins, future estimates or projections, or other figures

 6     derived from the information above.” Cox v. Roadrunner Intermodal Servs., LLC, 2019 U.S.

 7     Dist. LEXIS 103697, at *6–7 (E.D. Cal. Jun. 19, 2019) (granting a request to seal documents in

 8     connection with a dispositive motion that contain financial information and may cause a

 9     competitive harm to litigants in the case). Here, the information provided relates to similar

10     financial information and proprietary information of Walmart, Defendant American International

11     Industries, and non-litigant third parties, not publically available. If such information is made

12     public it could cause a competitive harm to one or more of these entities. Accordingly, Walmart

13     requests the Court allow the Exhibits be filed under seal indefinitely and be viewable “only to the

14     Court, its staff, and counsel of record, and also shall be disclosed on a need-to-know basis only to

15     the parties, counsel’s staff personnel, employees of a party to whom disclosure is necessary in

16     connection with the preparation for and trial of this action, and any witnesses in the case

17     (including consulting and testifying experts) as may from time to time reasonably be necessary in

18     prosecution or defense of this action” as permitted under paragraph 9 of the Protective Order.

19     (ECF No. 178 ¶ 9.)

20            Information Regarding Confidential Supplier Relationships (Exhibits 6, 12-15, 31,

21     and 34). Another subset of Plaintiffs’ exhibits consist of emails and spreadsheets pertaining to

22     the business relationships between Walmart and suppliers. “Disclosing confidential business

23     dealings with third parties . . . could harm [the movants] competitive standing,” as such the

24     documents may be sealed. TriQuint Semiconductor v. Avago Techs., Ltd., 2011 U.S. Dist.

25     LEXIS, at *13 (D. Ariz. Dec. 12, 2011). The listed Exhibits relate and refer to business

26     relationships between Walmart and its suppliers, including those suppliers who also take on the

27     role of product manager for categories of products at issue in this litigation. The Exhibits

28     demonstrate how Walmart terminates a product, factors considered when evaluating products and
                     WALMART’S RESPONSE TO PLAINTIFF’S NOTICE OF REQUEST TO SEAL DOCUMENTS AND REDACT MOTION
                                                                                    Case No. 2:14-cv-02234-MCE-DMC
     Case
      Case2:14-cv-02234-MCE-DMC
            2:14-cv-02234-MCE-DMC Document
                                   Document260-1
                                            236 Filed
                                                 Filed 07/01/19
                                                       08/07/19 Page
                                                                Page 45 of
                                                                        of 412

 1     suppliers, and the information provided by third parties in connection with the business

 2     relationship. If the documents become publically available, competitors may use the information

 3     to harm Walmart and the third parties competitive standing, especially as the third parties sell

 4     products to other retailers. Accordingly, Walmart requests the Court allow Exhibits 6, 12, 13, 14,

 5     15, 31, and 34 be filed under seal indefinitely and be viewable to those person listed in paragraph

 6     9 of the Protective Order, as described above. (ECF No. 178 at ¶ 9.)

 7              Walmart’s Internal Strategic Business Decisions (Exhibits 18-20, 21-24). These

 8     documents consist of emails relating to internal strategic business decisions made by Walmart.

 9     Courts in the Ninth Circuit recognize a right to seal business strategies as public disclosure of the

10     strategy would allow “competitors [to gain] insight into the parties’ business model and strategy.”

11     In re Qualcomm Litig., No. 3:17-cv-0108-GPC-MDD, 2017 U.S. Dist. LEXIS 185481, at *10

12     (S.D. Cal. Nov. 8, 2017). The Exhibits attached relate to Walmart’s decisions and strategy in

13     removing a product from stores and demonstrates how Walmart fills the products place in the

14     category. Allowing the documents to be made public would allow Walmart’s competitors to have

15     a competitive edge when negotiating contracts or choosing products from suppliers who also sell

16     to Walmart, therefore, creating a threat of competitive harm. Accordingly, Walmart requests the

17     Court allow Exhibits 18, 19, 20, 21, 22, 23, and 24 be filed under seal indefinitely and be

18     viewable to those person listed in paragraph 9 of the Protective Order. (ECF No. 178 at ¶ 9.)

19

20                                                   Respectfully Submitted,

21

22     Dated:    July 1, 2019                              WHITE & CASE LLP
23
                                                           By:       /s/ Jeremy Ostrander
24                                                               Jeremy Ostrander
25                                                         Attorneys for Defendant
                                                           Walmart Inc.
26

27

28
                     WALMART’S RESPONSE TO PLAINTIFF’S NOTICE OF REQUEST TO SEAL DOCUMENTS AND REDACT MOTION
                                                                                   Case No. 2:14-cv-02234-MCE-DMC
     Case
     Case2:14-cv-02234-MCE-DMC
          2:14-cv-02234-MCE-DMC Document
                                Document260-1
                                         236-1 Filed
                                               Filed08/07/19
                                                     07/01/19 Page
                                                              Page61of
                                                                     of12
                                                                        7

 1     BRYAN A. MERRYMAN (SBN 134357)
       bmerryman@whitecase.com
 2     CATHERINE S. SIMONSEN (SBN 307325)
       catherine.simonsen@whitecase.com
 3     WHITE & CASE LLP
       555 S. Flower Street, Suite 2700
 4     Los Angeles, CA 90071-2433
       Telephone: (213) 620-7700
 5     Facsimile: (213) 452-2329
 6     BIJAL V. VAKIL (SBN 192878)
       bvakil@whitecase.com
 7     JEREMY OSTRANDER (SBN 233489)
       jostrander@whitecase.com
 8     HALLIE KIERNAN (SBN 313541)
       hallie.kiernan@whitecase.com
 9     WHITE & CASE LLP
       3000 El Camino Real
10     5 Palo Alto Square, 9th Floor
       Palo Alto, CA 94306
11     Telephone: (650) 213-0300
       Facsimile: (650) 213-8158
12
       STEFAN M. MENTZER (admitted pro hac vice)
13     smentzer@whitecase.com
       WHITE & CASE LLP
14     1221 Avenue of the Americas, Floor 49
       New York, NY 10020
15     Telephone: (212) 819-8200
       Facsimile: (212) 354-8113
16     Attorneys for Defendant
       WALMART INC.
17
                                    UNITED STATES DISTRICT COURT
18
                                EASTERN DISTRICT OF CALIFORNIA
19

20
       SHARIDAN STILES, an individual; STILES 4       Case No. 2:14-cv-02234-MCE-CMK
21     U, INC., a California corporation,
                                                      DECLARATION OF JEREMY
22                    Plaintiffs,                     OSTRANDER IN RESPONSE TO
                                                      PLAINTIFFS SHARIDAN
23           v.                                       STILES AND STILES 4 U, INC.’S
                                                      NOTICE OF REQUEST TO SEAL
24     WALMART INC.; AMERICAN                         DOCUMENTS AND REDACT
       INTERNATIONAL INDUSTRIES,                      MOTION
25
                      Defendants.                     Date: August 8, 2019
26                                                    Time: 2:00 p.m.
                                                      Courtroom: 7
27                                                    Judge: The Honorable Morrison C.
                                                      England, Jr.; U.S. Magistrate Judge
28
                                                -1-
                                                                DECLARATION OF JEREMY OSTRANDER
     Case
     Case2:14-cv-02234-MCE-DMC
          2:14-cv-02234-MCE-DMC Document
                                Document260-1
                                         236-1 Filed
                                               Filed08/07/19
                                                     07/01/19 Page
                                                              Page72of
                                                                     of12
                                                                        7

 1                                 DECLARATION OF JEREMY OSTRANDER

 2            I, Jeremy Ostrander, declare:

 3            1.      I am an active member of the State Bar of California and am admitted to practice

 4     before the United States District Court for the Eastern District of California. I am Counsel with

 5     the law firm of White & Case LLP, attorneys of record for defendant Walmart Inc. f/k/a Wal-

 6     Mart Stores, Inc. (“Walmart”) in this action. I have personal knowledge of the facts stated in this

 7     declaration and if called as a witness, I could and would competently testify about them.

 8            2.      On June 28, 2019, Plaintiffs filed their Request to Seal Documents and Redact

 9     Motion (ECF No. 231).

10            3.      Exhibit 6 is an email form Cheryl Chapman of Procter & Gamble (“P&G”)

11     attaching an analysis of new and deleted items at Walmart sent to Walmart’s Heather Ronchetto

12     dated October 8, 2018, Bates Nos. WM-STILES-0004538–0004539. The emails pertains to the

13     confidential business relationship between Walmart and Procter Gamble, which provides

14     confidential business and financial analysis of supplier performance, including year to date sales

15     in units and dollars, and an evaluation of the brow category. Disclosure of this type of

16     confidential commercial information regarding supplier performance at Walmart would cause

17     harm to Walmart and impede competition in the market.

18            4.      Exhibit 7 is an email from P&G’s Matthew Williamson to Walmart’s Heather

19     Ronchetto with a subject line “Week 37 Inventory Report and New Item Tracker,” dated October

20     13, 2008, Bates Nos. WM-STILES-0004545–0004546. The document contains confidential

21     business information of Walmart and third parties, namely the number of weeks on hand of

22     various supplier’s products. This information if publically known could create a competitive

23     advantage to third parties and harm Walmart’s suppliers who are not a party to this action.

24            5.      Exhibit 8 is an Inventory Report attached to the email dated October 13, 2008,

25     created by P&G’s Sarah Kamm, Bates No. WM-STILES-0004547, and attached to Exhibit 6

26     described above. The report contains confidential financial information, including POS Sales and

27     average retail sales of competitor products, that if known to competitors would provide any unfair

28     advantage and potentially harm the third parties’ business.
                                                      -2-
                                                                        DECLARATION OF JEREMY OSTRANDER
     Case
     Case2:14-cv-02234-MCE-DMC
          2:14-cv-02234-MCE-DMC Document
                                Document260-1
                                         236-1 Filed
                                               Filed08/07/19
                                                     07/01/19 Page
                                                              Page83of
                                                                     of12
                                                                        7

 1             6.       Exhibit 9 is an Excel spreadsheet attached to the email dated October 13, 2008,

 2     created by Sarah Kamm of P&G, Bates No. WM-STILES-0004548, and attached as Exhibit 6

 3     described above. The spreadsheet contains Walmart’s proprietary and financial information, such

 4     as retail sales (in units and dollars) by item for an entire product category at Walmart. Disclosure

 5     of such confidential financial information, if known to Walmart’s or the included suppliers’

 6     competitors, may provide a competitive advantage.

 7             7.       Exhibit 10 is an Excel spreadsheet containing the proposed line review, brand

 8     ranking, and modular placement for the Stiles Razor created in 2010, Bates No. WM-STILES

 9     0003319. The spreadsheet contains confidential business and financial information of Plaintiffs

10     and Walmart. In particular, the document contains proprietary information of how Walmart asks

11     suppliers to value their products and make submissions for potential inclusion of products in a

12     product category. Such information if known could cause a competitive harm to Walmart.

13             8.       Exhibit 11 is an Excel spreadsheet containing the line review, brand ranking, and

14     modular placement for the Stiles Razor created in 2010, Bates No. WM-STILES 0003326. The

15     spreadsheet contains confidential business and financial information of Plaintiffs and Walmart.

16     The document also contains proprietary information of how Walmart asks suppliers to value their

17     products and make submissions for potential inclusion of products in a product category. Such

18     information if known could cause a competitive harm to Walmart.

19             9.       Exhibit 12 is an email from Walmart’s Heather Ronchetto to Quest Products Inc.’s

20     Don Ryan with a subject line “FW: Quest Products Stiles Razor for Woman and new Mens

21     Version,” dated August 20, 2009, Bates Nos. WM-STILES-0003316–0003318. The document

22     contains proprietary information regarding Walmart’s business and supplier relationship with

23     Quest Products, working on behalf of Plaintiffs.

24             10.      Exhibit 13 is an email from Walmart’s Heather Ronchetto to P&G’s Cheryl

25     Chapman with a subject line “Add Delete #3,” dated September 18, 2009, Bates No. WM

26     STILES-0003320. The document contains proprietary commercial information regarding

27     submissions made to Walmart from various suppliers in the Wet Shave department who are not

28     parties to this litigation.
                                                       -3-
                                                                         DECLARATION OF JEREMY OSTRANDER
     Case
     Case2:14-cv-02234-MCE-DMC
          2:14-cv-02234-MCE-DMC Document
                                Document260-1
                                         236-1 Filed
                                               Filed08/07/19
                                                     07/01/19 Page
                                                              Page94of
                                                                     of12
                                                                        7

 1              11.   Exhibit 14 is an email from Walmart’s Heather Ronchetto to P&G’s Cheryl

 2     Chapman with a subject line “Add/Delete,” dated September 18, 2009, Bates No. WM STILES-

 3     0003327. The document contains proprietary commercial information regarding submissions

 4     made to Walmart from various suppliers in the Wet Shave department.

 5              12.   Exhibit 15 is an email to Walmart’s Esther Gifford with a subject line “Re: stiles,”

 6     attaching analysis on the Stiles Razor, dated October 7, 2011, Bates Nos. WM STILES-0001954-

 7     0001955. The document contains proprietary information regarding Walmart’s business and

 8     supplier relationship with third party Coty US and proprietary information related to the factors

 9     Walmart considers when evaluating suppliers and comparing a products’ performance to like

10     items.

11              13.   Exhibit 16 is an Excel spreadsheet titled “Stiles Analysis 10.6.11 Revised,” Bates

12     No. WM-STILES-0001956 and attached to Exhibit 15 described above. The spreadsheet contains

13     confidential business and financial information available to Walmart in analyzing supplier

14     performance, including a ranking of similar items to the Stiles Razor, year to date sales in units

15     and dollars, and an evaluation of the brow category. Disclosure of this type of confidential

16     commercial information regarding product performance at Walmart would cause harm to

17     Walmart and impede competition in the market.

18              14.   Exhibit 17 is an Excel spreadsheet, titled “Stiles Analysis WM Request Revised

19     10.17.11,” Bates No. WM-STILES-0001960. The spreadsheet contains confidential business and

20     financial information of Walmart, including the data available to Walmart in analyzing supplier

21     performance. The document contains proprietary information of how Walmart values suppliers’

22     products including comparing those products to similar items and whole category averages. Such

23     information if publicly disclosed could cause a competitive harm to Walmart.

24              15.   Exhibit 18 is a portion of an email chain between Walmart’s Heather Ronchetto to

25     P&G’s Cheryl Chapman with a subject line “Stiles,” dated November 16, 2009, Bates No. WM-

26     STILES 0002185. The document contains discussions of Walmart’s internal stocking and supply

27     decisions with its category manager and supplier Proctor & Gamble.

28              16.   Exhibit 19 is a portion of an email chain between P&G’s Cheryl Chapman to
                                                      -4-
                                                                         DECLARATION OF JEREMY OSTRANDER
     Case
      Case2:14-cv-02234-MCE-DMC
           2:14-cv-02234-MCE-DMC Document
                                  Document260-1
                                           236-1 Filed
                                                  Filed08/07/19
                                                        07/01/19 Page
                                                                  Page10
                                                                       5 of 7
                                                                            12

 1     Walmart’s Heather Ronchetto with a subject line “Re: Stiles,” dated November 16, 2009, Bates

 2     No. WM-STILES-0002186. The email chain reflected in Exhibits 18-21 contains discussions of

 3     Walmart’s internal stocking and supply decisions with its category manager and supplier Proctor

 4     & Gamble.

 5            17.    Exhibit 20 is a portion of an email chain between P&G’s Cheryl Chapman to

 6     Walmart’s Heather Ronchetto with a subject line “RE: Stiles,” dated November 16, 2009, Bates

 7     No. WM-STILES-0002189. The email chain reflected in Exhibits 18-21 contains discussions of

 8     Walmart’s internal stocking and supply decisions with its category manager and supplier Proctor

 9     & Gamble.

10            18.    Exhibit 21 is a portion of email chain between Walmart’s Heather Ronchetto to

11     P&G’s Cheryl Chapman with a subject line “RE: Stiles,” dated November 17, 2009, Bates No.

12     WM-STILES-0002197. The email chain reflected in Exhibits 18-21 contains discussions of

13     Walmart’s internal stocking and supply decisions with its category manager and supplier Proctor

14     & Gamble.

15            19.    Exhibit 22 is a portion of an email chain between P&G’s Cheryl Chapman to

16     Walmart’s Heather Ronchetto with a subject line “RE: Stiles Razor,” dated March 10, 2010,

17     Bates No. WM-STILES-0002236. The email chain reflected in Exhibits 22-24 contains

18     discussions of Walmart’s internal stocking and supply decisions with its category manager and

19     supplier Proctor & Gamble.

20            20.    Exhibit 23 is a portion of an email chain between Walmart’s Heather Ronchetto to

21     P&G’s Cheryl Chapman and Nicole Sentivany with a subject line “RE: Stiles Razor,” dated

22     March 10, 2010, Bates No. WM-STILES-0002237. The email chain reflected in Exhibits 22-24

23     contains discussions of Walmart’s internal stocking and supply decisions with its category

24     manager and supplier Proctor & Gamble.

25            21.    Exhibit 24 is a portion of an email chain between P&G’s Cheryl Chapman to

26     Walmart’s Heather Ronchetto with a subject line “RE: Stiles Razor,” dated March 10, 2010,

27     Bates No. WM-STILES-0002239. The email chain reflected in Exhibits 22-24 contains

28     discussions of Walmart’s internal stocking and supply decisions with its category manager and
                                                     -5-
                                                                       DECLARATION OF JEREMY OSTRANDER
     Case
      Case2:14-cv-02234-MCE-DMC
           2:14-cv-02234-MCE-DMC Document
                                  Document260-1
                                           236-1 Filed
                                                  Filed08/07/19
                                                        07/01/19 Page
                                                                  Page11
                                                                       6 of 7
                                                                            12

 1     supplier Proctor & Gamble.

 2             22.     Exhibit 25 is an Excel spreadsheet titled “201017 Item Ranking-2,” Bates No.

 3     WM-STILES-0003375. The document contains confidential business information of Walmart

 4     and, namely the category ranking, the average sales per week in units and dollars, and the number

 5     of stores that carry the products. This information if publically known could create a competitive

 6     advantage to Walmart’s competitors and potentially harm Walmart’s suppliers who are not a

 7     party to this action.

 8             23.     Exhibit 31 is a portion of an email chain between Robin Foshee of Coty US and

 9     Walmart’s Esther Gifford with a subject line “Re: FW: 2008 Data,” dated October 14, 2011,

10     Bates Nos. WM-STILES-0001961–0001962. The email chain reflected in Exhibits 31, 33, and

11     34 contains proprietary information regarding Walmart’s business and supplier relationship with

12     Coty US and proprietary information related to the factors Walmart considers when evaluating

13     suppliers and comparing a product’s performance to like items.

14             24.     Exhibit 32 is an Excel spreadsheet titled “Stiles Analysis WM Request Revised

15     10.14.11) provided to Walmart’s Esther Gifford on October 14, 2011, Bates No. WM-STILES-

16     0001963, and attached to the email referenced above as Exhibit 31. The spreadsheet contains

17     confidential business and financial information of Walmart. The document also contains

18     proprietary information of how Walmart values suppliers’ products including comparing those

19     products to similar items and whole category averages. Such information if known to a

20     competitor could cause a competitive harm to Walmart.

21             25.     Exhibit 33 is a portion of an email chain between Robin Foshee of Coty US and

22     Walmart’s Esther Gifford with a subject line “RE: FW” 2008 Data,” dated October 17, 2011,

23     Bates Nos. WM-STILES-0001957–0001959. The spreadsheet contains confidential business and

24     financial information of Plaintiffs. The email chain reflected in Exhibits 31, 33, and 34 also

25     contains proprietary information of how Walmart values suppliers’ products including comparing

26     those products to similar items and whole category averages. Such information if publicly

27     disclosed could cause a competitive harm to Walmart.

28             26.     Exhibit 34 is an email between Walmart employees with a subject line “FW: 2008
                                                      -6-
                                                                        DECLARATION OF JEREMY OSTRANDER
     Case
      Case2:14-cv-02234-MCE-DMC
           2:14-cv-02234-MCE-DMC Document
                                  Document260-1
                                           236-1 Filed
                                                  Filed08/07/19
                                                        07/01/19 Page
                                                                  Page12
                                                                       7 of 7
                                                                            12

 1     Data,” dated October 12, 2011, Bates No. WM-STILES-0002437. The document contains

 2     proprietary information regarding Walmart’s business and supplier relationships and how

 3     Walmart determines whether to terminate a supplier. Such information if known would provide

 4     Walmart’s suppliers a competitive advantage when negotiating with Walmart. Additionally, the

 5     information if public would provide Walmart’s competitors with a competitive advantage and

 6     potentially harm Walmart’s business.

 7            I declare under penalty of perjury under the laws of the United States of America and the

 8     State of California that the above is true and correct.

 9            Executed on July 1, 2019, at Palo Alto, California.

10                                                        /s/ Jeremy Ostrander
                                                              Jeremy Ostrander
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        -7-
                                                                        DECLARATION OF JEREMY OSTRANDER
